Case 2:17-cv-07971-DDP-E Document 27 Filed 12/12/19 Page 1 of 3 Page ID #:79



 1   Brian Brazier, Esq. (SBN: 245004)
     Price Law Group, APC
 2
     8245 North 85th Way
 3   Scottsdale, AZ 85258
     T: (818) 600-5587
 4   F: (818) 600-5464
 5   E: brian@pricelawgroup.com
     Attorneys for Plaintiff,
 6   Craig Pickerill
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11
     CRAIG PICKERILL,
12                                                Case No.: 2:17-cv-07971-DDP-E
                    Plaintiff,
13                                                STIPULATION OF DISMISSAL
     vs.
14
     NAVIENT SOLUTIONS, LLC,
15
                   Defendant.
16
17
18
19          Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Craig Pickerill and
20   Defendant Navient Solutions, LLC (“Navient”), by and through undersigned counsel,
21   hereby stipulate that this action and all claims and defenses asserted therein be dismissed
22   with prejudice as to Navient. It is further stipulated that each party shall bear their own
23   attorneys’ fees, costs, and expenses.
24
25          Respectfully submitted this 12th day of December 2019.
26
27
28
                                                 1
Case 2:17-cv-07971-DDP-E Document 27 Filed 12/12/19 Page 2 of 3 Page ID #:80



 1
 2                                           PRICE LAW GROUP, APC
 3
                                             By:/s/Brian Brazier
 4                                           Brian Brazier, Esq. (SBN: 245004)
                                             8245 North 85th Way
 5                                           Scottsdale, AZ 85258
 6                                           T: (818) 600-5587
                                             F: (818) 600-5464
 7                                           E: brian@pricelawgroup.com
                                             Attorneys for Plaintiff,
 8
                                             Craig Pickerill
 9
10                                           REED SMITH, LLP

11                                           By: /s/ Zachary C. Frampton
                                             Zachary C. Frampton (SBN 303225)
12                                           355 South Grand Avenue, Suite 2900
13                                           Los Angeles, CA 90071-1514
                                             T: (213) 457-8000
14                                           E: zframpton@reedsmith.com
                                             Attorneys for Defendant
15
                                             Synchrony Bank
16
17
                             ECF SIGNATURE CERTIFICATION
18
           Pursuant to Local Rule 5-4.3.4, I, Brian Brazier, hereby certify that the content of
19
     this document is acceptable to Zachary C. Frampton, counsel for Defendant Navient
20
     Solutions, LLC, and I have obtained Mr. Frampton’s authorization to affix his electronic
21
     signature to this document.
22
           Dated: December 12, 2019
23
24                                           /s/Brian Brazier

25
26
27
28
                                               -2-
Case 2:17-cv-07971-DDP-E Document 27 Filed 12/12/19 Page 3 of 3 Page ID #:81



 1
 2                                 CERTIFICATE OF SERVICE
 3          I hereby certify that on December 12, 2019, I electronically filed the foregoing with
 4   the Clerk of the Court using the ECF system, which will send notice of such filing to all
 5   attorneys of record in this matter. Since none of the attorneys of record are non-ECF
 6   participants, hard copies of the foregoing have not been provided via personal delivery or
 7   by postal mail.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -3-
